Citation Nr: 1548543	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there was clear and unmistakable error in a June 16, 1983 rating decision that denied entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 410 on the basis that the assignment of the effective date of April 5, 1973, for the award of a 100 percent evaluation for involutional melancholia, by a May 1973 rating decision was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had verified active military service from September 1940 to April 1943.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2012 decision of the Pension Management Center in Milwaukee, Wisconsin.

In July 2015, the appellant testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A May 1973 rating decision granted a 100 percent evaluation for the Veteran's involutional melancholia and assigned an effective date of April 5, 1973.  

2.  A claim for an increased rating in excess of 50 percent for anxiety reaction remained pending from 1967 until the May 1973 rating decision.

3.  The May 1973 rating decision is shown to contain an error of law that compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for such error.

4.  The Veteran would have been continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death but for clear and unmistakable error in the May 1973 decision.


CONCLUSIONS OF LAW

1.  The assignment of the effective date of April 5, 1973, for the award of a 100 percent evaluation for involutional melancholia in the May 1973 rating decision was clearly and unmistakably erroneous.  38 C.F.R. §§ 3.105(a) (2015); 3.400(o) (1972); 4.132, Diagnostic Code 9400 (1966).  

2.  The denial of DIC benefits under 38 U.S.C.A. § 410(b)(1) in the June 1983 rating decision was clearly and unmistakably erroneous.  38 C.F.R. §§ 3.105(a) (2015); 38 U.S.C.A. § 410(b)(1) (West 1982); Veterans' Compensation, Education, and Employment Amendments of 1982, Pub. L. 97-306, Section 112.

3.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 410(b)(1) have been met.  38 U.S.C.A. § 410(b)(1) (West 1982); Veterans' Compensation, Education, and Employment Amendments of 1982, Pub. L. 97-306, Section 112.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that there was CUE in a June 16, 1983 VA rating decision that denied entitlement to DIC.  

Given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA) are not applicable where CUE is claimed in RO decisions.  Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (regarding Board CUE claims).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  

Under the provisions of 38 C.F.R. § 3.105(a) (2015), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.

 In order for clear and unmistakable error to exist, the Court has stated:

 (1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that in order to be CUE, the error must be of a type that is outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In June 2011 letters, the appellant's attorney, who later withdrew his representation, filed a claim to reopen a March 1983 claim for DIC based on CUE.  

Relevant to this case, DIC can be awarded when a veteran dies of a non-service-connected cause, not the result of the veteran's own willful misconduct, if the veteran was in receipt of or entitled to receive compensation at the time of death for a service-connected disability that was continuously rated totally disabling for a period of ten years immediately preceding death.  38 U.S.C.A. § 410(b)(1) (West 1982); see also Veterans' Compensation, Education, and Employment Amendments of 1982, Pub. L. 97-306, Section 112.  

The appellant does not argue that the legal criteria for DIC benefits under 38 U.S.C.A. § 410(b)(1) (now 38 U.S.C.A. § 1318) are currently met, but rather that they would have been met in 1983 had the RO assigned the appropriate effective date when it awarded a 100 percent rating for the Veteran's involutional melancholia in May 1973.  The appellant essentially asserts had it not been for CUE in the May 1973 rating decision DIC would have been awarded in the June 1983 rating decision.

By way of history, service connection was initially awarded for anxiety reaction.  In June 1957, the rating for anxiety reaction was increased to 30 percent effective November 5, 1951.  By rating decision in May 1960, the rating for anxiety reaction was increased to 50 percent effective February 21, 1960.  

In April 1967, the Veteran requested an increase in his percentage for his service-connected nervous condition and noted that he had been having difficulty maintaining employment.  By rating decision dated in June 1967, an increased rating was denied.  In December 1967, the Veteran requested a review of his claim for compensation and noted that he had a severe attack of nerve and had been unemployable for the rest of the year because of his condition.  He specifically claimed individual unemployability.  In March 1968, the Veteran filed a notice of disagreement with his denial of an increased rating.  By rating decision dated in November 1969, a 100 percent temporary total rating was granted effective August 19, 1969, and a 50 percent rating was resumed effective October 1, 1969, for involutional melancholia (formerly diagnosed as anxiety reaction).  In July 1970, the Veteran filed a claim for an increase in compensation.  In March and April 1971 letters, the Veteran was advised that a report of hospitalization did not show treatment for his service-connected disability and that the evidence did not warrant any change in the previous determination.    

On April 4, 1973, VA received a letter from the Veteran's treating physician noting that during service he had sustained a head injury and was hospitalized for many weeks and that in 1969 he received total Social Security disability due to his injuries.  The physician noted that it was obvious that the Veteran had been totally and permanently disabled to the extent of 100 percent for the prior five or more years.  By rating decision in May 1973, a 100 percent rating was assigned effective April 5, 1973, the date VA received the letter from the Veteran's treating physician.  The May 1973 rating decision was not appealed and is final.  38 C.F.R. §§ 19.118, 19.153 (1972).  

In February 1983, the appellant telephoned VA to advise that the Veteran had died.  In March 1983, she filed her application for DIC.  By rating decision dated in June 1983, service connection for the cause of the Veteran's death was denied.  In August 1983, the appellant was notified that she had been awarded non-service-connected death pension.  

At the time of the May 1973 rating decision, except as otherwise provided, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 38 C.F.R. § 3.400(o) (1972).  

The Board notes that the 100 percent evaluation for the Veteran's service-connected psychiatric disorder was based on the letter received by VA on April 4, 1973, from his treating physician.  As noted above, the physician noted that in 1969, the Veteran received total Social Security disability due to his injuries and that it was obvious that the Veteran had been totally and permanently disabled to the extent of 100 percent for the prior five or more years.  

Although an increased rating was denied in June 1967, the Veteran submitted his notice of disagreement with the decision in March 1968.  He specifically stated, "This is to disagree with your last decision on my claim.  I have not been able to work over the past year and am now hospitalized at VA ... I am in fact unemployable."  The notice of disagreement was timely filed.  See 38 C.F.R. § 19.118 (1966).  

Because the Veteran appealed the June 1967 decision; and although a temporary total rating was assigned from August 19, 1969 to September 30, 1969, a full grant of the benefits requested was not in effect until the 100 percent disability rating was assigned by the May 1973 rating decision.  Thus, the Board finds that the claim for increase for anxiety reaction filed in 1967 remained on appeal until May 1973.  

As such, the date of the claim for the increased rating for the service-connected psychiatric disorder was in 1967; thus the next question is when did entitlement arise for the 100 percent rating?

At the time of the Veteran's claim for increased rating for anxiety reaction in 1967, a 70 percent evaluation was warranted when ability to establish and maintain effective or favorable relationships with people was seriously impaired; the psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  A 100-percent evaluation was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavior processing associated with almost all daily activities such as phantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9400, General Rating Formula for Psychoneurotic Disorders (1966).

A May 17, 1967, letter authored by W.E.P., M.D., notes that the Veteran had a history of almost continuous psychiatric supervision since his medical discharge for a nervous condition in 1943 and that apparently there had been a long history of migrating somatic pre-occupations, grossly irregular employment which usually terminated because of neurasthenic symptomatology, and perhaps some feigned illness also.  The physician noted that beyond the Veteran's feeling of rapidly increasing physical disability, there was little revealed in the way of emotional or situational difficulties in concerted probing efforts.  After physical examination of the Veteran, the physician noted that he was sufficiently impressed by the objective findings of respiratory and circulatory illness to sustain the opinion that most of his difficulties were physical at that time.    

A Special Neuropsychiatric Examination conducted in May 1967 by A.F.H., M.D., Chief, Mental Hygiene Clinic, VAH, Spokane, Washington, notes that the Veteran was service connected for anxiety reaction, that his complaints were similar to what he had given for years, and that he was too incapacitated to work.  On psychiatric examination, the examiner noted, 

Little can be added on this veteran.  His is a very dependent, self centered, somatically oriented, worried individual who doesn't give much evidence of tension.  Apprehension or nervousness aside from his much complaining.  Minimal dyspnea seems clearly oriented to his chronic adjustment to life.  He is convinced his breathing is becoming progressively more labored and that walking is more fatiguing as time goes on.  He lets one know how earnestly and hard he has tried to earn sufficient money to keep his family in food, lodging and clothes.  He is not considered particularly depressed.  Speech actions and ideations are normal.  He has no bizarre delusions.  Insight is lacking.  Judgment is not considered good.  ... Diagnostic Impression:  Conversion reaction in a basically inadequate personality.  Prognosis:  Poor.  I doubt that this man will ever be consistently employed on any job.

VA treatment records indicate that the Veteran was hospitalized after falling down stairs in December 1967.  Evaluation of patient's condition notes, "Patient's mental condition of depression was markedly improved at time of discharge, but residual remains with some somatization."  

VA treatment records indicate that the Veteran was hospitalized in March 1968.  The Chief of Medical Services, W.G.J., M.D., noted that the Veteran had many somatic complaints.  Dr. W.G.J. noted that hospital treatment consisted of rest, supplemented by Avontyl, and some psychotherapy and that his condition was markedly improved and he was discharged to return to the Mental Hygiene Clinic in one month.

A January 14, 1969, letter by M.E.T., M.D., notes that the Veteran had been under VA care since 1943 for a "nervous disorder," and had been taking Stelazine and Thorazine to control tension.  Dr. M.E.T. noted that the Veteran had worked until three years prior but had to stop because of hip pain and that he worked at the post office until two years prior.  After physical examination, the physician's impression was severe psychoneurosis total disability at present time, possible side effect, such as tremor and weakness from medication, and hyper ventilation syndrome.        
	
The Veteran underwent VA examination in June 1969 at which time he reported being unemployed for three years.  On examination, the Veteran appeared to be casually and neatly-dressed, and he was cooperative.  He was coherent and relevant, and his speech was spontaneous.  There were no psychotic ideations elicited, and his affect was appropriate.  He was oriented in all 3 spheres, his remote and recent memories were intact, and he appeared to be of average intelligence.  His fund of general knowledge was well retained. There was no evidence of depression or suicidal ideation.  He had palmar hyperhidrosis and tremors of his outstretched hands.  He admitted that he was scared of everything.  His insight was superficial and his judgment was good.  

VA treatment records indicate that the Veteran was hospitalized from August 19, 1969, to September 19, 1969 with "signs and symptoms of acute depressive reaction ... restless and unmanageable for the past 2-3 days."   When examined following admission to the hospital the Veteran's speech was slurred and he had many somatic complaints.  Memory impairment was noted as well as obsessive compulsive tendencies.  The hints of organicity and the long period of unemployment along with his symptoms made health care professionals suspect organic factors and the possibility that his neurosis had matured into an involutional psychotic reaction.  An EEG was mildly slow in all leads.  Neurological examination was essentially negative except for the mental status in which the VA neurologist called attention to the Veteran's poor memory.  Psychological tests gave evidence of mild organicity, especially in the area of memory and there was clear cut evidence that his neurosis had matured into a psychosis.  With general hospital treatment, there was a significant reduction in his anxiety and depression and he began pressing for departure.  Plans for discharge were completed when he reached a plateau of improvement.

He was also hospitalized from October 16, 1970 to November 6, 1970, for pain in his calves and thighs, episodes of right chest pain, and epigastric burning pain with regurgitation.  At that time, it was noted that he had been on a variety of tranquilizer type medications since 1943 and had had recurrent hospitalizations for anxiety neurosis.  An aortoiliac by-pass was performed on October 26, 1970, and he was discharged as competent to carry out his affairs; and his date to resume reemployment activity was at least three months.  

A letter from the Veteran's wife noted to have been received December 16, 1970, noted that since his operation, he seemed to be more worried and upset, that she gave him his medications as prescribed but they did not seem to do him any good and that they did not seem to be strong enough.  The Veteran's wife stated that he could not get any rest at night and just walked the floor and that during the day, he could not do anything around the house and that he could not seem to keep his mind on anything long enough to get it done.  She stated that she could not sit down and talk to him any longer, that he could not stay still long enough, and that when they went out to places they had been to many times before, he did not remember how to get there.  She also stated that she did not leave him by himself for longer than was necessary.

VA treatment records indicate that the Veteran was admitted from March 19, 1971 to March 23, 1971, complaining that he felt terrible and was unable to sit or lie down for any length of time for several days.  He appeared rather tense and somewhat agitated.  The hospital report noted that the Veteran had been on Thorazine and Stelazine and stated that he might have taken more than prescribed because of his nervousness.  He appeared to have extrapyramidal symptoms and it was believed that he had some drug toxicity.  He was discharged with a two week supply of Phenobarbital-belladonna and Desipramine.

A March 1973 letter authored by R.O.G., M.D., received by VA on April 5, 1973, indicates that he had just examined the Veteran and that according to his poorly-related discussion and information, he received a head injury in active duty and was hospitalized for many weeks.  In 1969, he received total Social Security disability due to the injuries.  Dr. R.O.G. stated that it was obvious that the Veteran had severe brain damage which he assumed resulted from his injury while in service.  He also noted that the Veteran was on large doses of sedatives, analgesics, and medicine to combat insomnia.  The physician noted that the Veteran reported being treated monthly at VA for over two years.  On examination, the Veteran had great difficulty relating facts and circumstances.  His memory was markedly involved and inaccurate.  The left side of his face was flattened, his protruded tongue deviated to the left, his left extremities tended to be a bit hyperactive.  He walked unsteady, had poor coordination, and was excitable and overactive.  He was tremulous with marked tremor of out stretched hands.  His Romberg was positive, and finger to nose test was impossible to do.  The physician noted that he learned that the Veteran was beginning to withdraw, detest visitors and was unruly part of the time, especially if a dose of medicine was missed. The physician noted that it was obvious that the Veteran needed some alternations of his medications for his best results.  The physician also stated that it was obvious that the Veteran had been totally and permanently disabled to the extent of 100 percent for the prior five or more years.  The physician noted that he could not stress too strongly that the Veteran needed the financial stipend of 100 percent disability for which he was eligible.

The Veteran underwent VA examination in May 1973 at which time the examiner noted,

During the interview it was necessary to obtain most of the information from the [Veteran's] wife who is intelligent.  The veteran[']s answers to questions were obviously unreliable.  The veteran himself when questioned often would answer without relevance to the question asked.  His memory has become very poor.  He now cannot remember names of people with whom he associates and he has difficulty remembering names of family members.  He cannot remember the day of week or month of the year.  His wife states he cannot remember any place where he has been after he has left that place for a few hours.  He must therefore be accompanied by his wife every place to where he goes.  He must depend on his wife to remind him of mealtime and of time to go to bed.  His wife states that he is "always confused."  He never goes out alone.  He must always be accompanied by someone.  He spends his days sitting and looking into space.  He never reads.  He never looks at television because in his words "it tears me all to pieces."  

He lo[]ses control of his emotions without any precipitating factor.  His wife states that he often cr[ie]s but when questioned about his crying he does not know the reason for it.  He told the examin[e]r that he "worries about everything" but when questioned concerning the things that worry him he can give no reason for worrying.  He denies being afraid of any particular thing.  He is never belligerent.  He has no delusions of persecution.  However, his wife states he does have auditory hallucinations at times when he hears children talking to him although children are not present.

The examiner also noted, 

It was obvious to the examin[e]r that [the Veteran] was emotionally unstable.  He appeared to be out of touch with the reality.  There was no continuity to thoughts or speech when questions were asked of him.  He was disoriented for time, place and recent events.  He could not reme[m]ber the day of the week or month of the year.  He exhibited no insight into his condition.

The evidence indicates that since the Veteran's discharge from VA inpatient care in March 1971, there is no medical evidence of record regarding the severity of his service-connected psychiatric disability until the letter from Dr. R.O.G., received by VA April 5, 1973.  As such, there was no medical evidence for the RO to weigh regarding the severity of the Veteran's service-connected psychiatric disorder for many months prior to Dr. R.O.G.'s letter.  The last evidence of record which documents the severity of the Veteran's symptoms prior to Dr. R.O.G.'s letter is the December 16, 1970 letter from the Veteran's wife in which she notes that the Veteran could not get any rest at night and just walked the floor, that he could not do anything around the house and could not seem to keep his mind on anything long enough to get it done, that she could not sit down and talk to him any longer because he could not stay still long enough, that he did not remember how to get to places they had been to many times, and that she did not leave him by himself for longer than was necessary.

As such, the Board finds that Dr. R.O.G.'s medical opinion regarding the severity of the Veteran's service-connected psychiatric disorder clearly demonstrates that for at the very least since the Veteran's wife's letter received by VA December 15, 1970, the Veteran met the criteria for a 100 percent disability rating for his service-connected disability.

Thus, the Board finds that clear and unmistakable error existed in the May 1973 rating decision which assigned an effective date of April 5, 1973, for the assignment of the 100 percent rating for the Veteran's service-connected psychiatric disability.  
       
As the claim for an increased rating in excess of 50 percent had been pending since 1967, it is the Board's finding that the regulatory provisions extant at the time were incorrectly applied.  At the time of the May 1973 decision, as now, an effective date for an increase in compensation is the date of receipt of claim or date entitlement arose, whichever is later.  The Board finds that it is undebatable that the Veteran met the criteria for a 100 percent rating for his service-connected psychiatric disability as early as December 16, 1970.  As such, the effective date of April 6, 1973, assigned in the May 1973 rating decision was clear and unmistakable error.   

In the June 16, 1983 rating decision VA denied entitlement to DIC benefits under 38 U.S.C.A. § 410(b)(1) on the basis that the Veteran had been in receipt of a 100 percent disability evaluation for involutional melancholia for less than 10 years.  However, as noted above, the assignment of the effective date of April 5, 1973 for the 100 percent rating was clear and unmistakable error.  The proper effective date should have been December 16, 1970, more than 10 years prior to the Veteran's death.  

At the time of the June 1983 rating decision, DIC would be warranted if the veteran died of a non-service-connected cause not the result of his own willful misconduct if he was entitled to receive compensation at the time of death for a service-connected disability that was continuously rated totally disabling for a period of ten years immediately preceding death.  38 U.S.C.A. § 410(b)(1) (West 1982); see also Veterans' Compensation, Education, and Employment Amendments of 1982, Pub. L. 97-306, Section 112.  The Veteran died of cardiogenic shock and inferior myocardial infarction (a non-service-connected disability) and there was no indication that his death had anything to do with his own misconduct.  As explained above, after correcting the previous clear and unmistakable error (in the May 1973 decision) the Veteran was entitled to receive a total disability rating for more than ten years prior to his death.  Therefore, based on the law and facts extant at the time of the June 1983 rating decision it is undebatable that the appellant met the requirements for DIC benefits under 38 U.S.C.A. § 410(b)(1) at that time.  


ORDER

The June 16, 1983 rating decision which denied DIC benefits was clearly and unmistakably erroneous; entitlement to DIC benefits under 38 U.S.C.A. § 410(b)(1) (West 1982) is granted.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


